Citation Nr: 1631815	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1990.

This matter is on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  In September 1991 rating decision, the claim of entitlement to service connection for a back disorder was denied on the basis that it was not shown in service or currently.

2.  In July 1996, an application to reopen a previously denied claim of entitlement to service connection for a back disorder was denied on the basis that no new and material evidence has been submitted; this represents the last final denial of this claim.   

3.  The evidence added to the record since the July 1996 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a back disorder.

4.  A back disorder was not clinically shown in service or for many years thereafter and is not related to service.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the July 1996 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for a back disorder.  This claim was originally denied by the RO in September 1991 on the basis that the service treatment records did not reflect any back symptoms and, while a VA examiner in July 1991 diagnosed a history of a back injury in service, there was no current pathology.  The Veteran's claim was again denied in July 1996, where the RO determined that no new and material evidence had been submitted that was directly related to the issue on appeal.  The Veteran did not appeal either decision, nor did he submit any new and material evidence within a year of receiving either decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).
The July 1996 rating decision represents the last final denial of the claim.

After a review of the evidence submitted since the July 1996 rating decision became final, the Board determines that the claim should be reopened.  Specifically, the evidence of record now includes an MRI from November 2011 which diagnosed mild degenerative changes to the intervertebral discs.  Not only is this evidence "new," in that it was not reviewed prior to the last denial of the claim, it is also "material," as it pertains to an unestablished fact necessary to support service connection.  Namely, it establishes the presence of a current back condition, which had not been clinically observed previously.  Therefore, as evidence that is both "new" and "material" has been submitted, the previously denied claim is reopened.   

Service Connection

The Veteran is claiming entitlement to service connection for a back disorder.  At his hearing before the Board in July 2014, he specifically detailed an incident where he was performing maintenance on an aircraft, when the canopy collapsed on him.  While his primary injury from this incident was a broken left hand, a disability for which he is now service-connected, he now asserts that his back was also injured during this incident.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative arthritis of the spine, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

First, while the Board recognizes that the incident the Veteran describes did happen, there is nothing to suggest that he developed any chronic back disorder as a result of it.  Notably, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a back disorder while in service.  

Significantly, the Veteran's separation physical examination in April 1990 fails to document any complaints of or observed symptoms related a back disorder.  

The evidence reflects that the Veteran submitted a claim for a back disorder in September 1990.  However, the post-service evidence does not reflect a diagnosis of an actual chronic back disorder for many years after the Veteran left active duty service.  

Specifically, the first evidence of a diagnosis was not until November 2011, where a private MRI revealed degenerative changes of the intervertebral discs.  

The Board emphasizes that this first indication of a diagnosed back disorder is approximately 21 years after he left active duty.  

It should also be noted that, since degenerative arthritis of the spine was not shown within a year of his release from active duty, service connection is not warranted on a presumptive basis as a chronic disorder.  See 38 C.F.R. §§ 3.307, 3.309

The Board recognizes the Veteran's statements that he has experienced symptoms since active duty.  When considering such statements, VA must assess the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of back symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a musculoskeletal disorder to the spine or back, as this type of disorder may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, however, the Board finds the Veteran's statements about experiencing back pain in service or since service is not by itself sufficient to warrant service connection.  Specifically, while he has stated that he has experienced back symptoms since service, he never mentioned to any treating physician.  Although his reasoning that he did not wish to appear unfit for duty is understandable, it nevertheless does not account for the fact that he made no complaints at his separation physical examination in April 1990.  

Moreover, his statements are also of diminished value considering that a VA examination in July 1991 failed to observe any back disorder whatsoever.  This is a key moment in the Veteran's history.  Therefore, service connection based on a continuity of symptoms is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in January 2014.  On that occasion, the Veteran stated that he was pinned by a pressurized aircraft canopy which injured his left hand, but he also began to feel pain in his back.  Now, he states that his back hurts all of the time and he now experiences numbness in his toes and feet.  After a thorough examination, the VA examiner diagnosed degenerative arthritis of the lumbar spine.  However, the examiner opined that the Veteran's back disorder was less likely than not related to active duty service.  In providing this opinion, the examiner noted that there was "no documentation" of any back complaints in service or throughout the remainder of the Veteran's active duty service. 

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In considering this appeal, the Board has also considered the statement submitted by the Veteran's private physician in November 2011, stating that the Veteran's symptoms since service are attributable to a "sudden heavy load to his spine," and appears to relate his current disorder to this incident.  However, when evaluating this statement in the context of the evidence of record, the Board places more weight on the opinions of the VA examiner in January 2014, who correctly observed that there was no incidence of treatment for back symptoms in service.  This opinion is also of diminished probative value, given that a VA examination in 1991 reflected no back pathology.   

The Board has also considered the Veteran's statements relating his back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, there is sufficient evidence for the Board to conclude that the Veteran experienced an incident in service that injured his left hand, and indeed may have caused some back discomfort at that time as well.  However, there is simply insufficient evidence to conclude that these symptoms were an early manifestation of the disorder he now has, and significant evidence against that claim.  As the VA examiner has noted, there was not a single complaint of such symptoms in service and, while he submitted a claim for benefits shortly after leaving active duty, a clinical examination in July 1991 was negative.  

Moreover, despite the Veteran's assertions that such a relationship exists, he is not competent to provide testimony regarding the etiology of a musculoskeletal disorder to the back.  See Jandreau, 492 F.3d at 1377, n.4.  Because back disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a back disorder is granted and the claim is reopened.  

Service connection for a back disorder is denied.




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


